Order filed February 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00119-CV
                                    ____________

                  IN THE INTEREST OF D.R.A. and A.F., children


                       On Appeal from the 312th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-04091J


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
notice of appeal was filed February 1, 2012. The reporter’s record was due within 10
days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The
record has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
direct the court reporter to immediately commence the preparation of the reporter’s
record and must arrange for a substitute reporter, if necessary. See Tex. R. App. P.
28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order the official court reporter for the 312th District Court to file the record in
this appeal on or before February 24, 2012. If the court reporter does not timely file the
record as ordered, the court will issue an order requiring him or her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered.          Contempt of court is
punishable by a fine and/or confinement in jail.



                                      PER CURIAM